SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

522
CAF 14-01120
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


IN THE MATTER OF AMANDA M., MISTY M.,
AMBER M., AND JEREMY H.
------------------------------------------          MEMORANDUM AND ORDER
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES,
PETITIONER-RESPONDENT;

GEORGE M., RESPONDENT-APPELLANT.


DAVID J. PAJAK, ALDEN, FOR RESPONDENT-APPELLANT.

JOSEPH T. JARZEMBEK, BUFFALO, FOR PETITIONER-RESPONDENT.

KRISTIN L. ARCURI, ATTORNEY FOR THE CHILDREN, BUFFALO.

WILLIAM D. BRODERICK, JR., ATTORNEY FOR THE CHILD, ELMA.


     Appeal from an order of the Family Court, Erie County (Margaret
O. Szczur, J.), entered June 16, 2014 in a proceeding pursuant to
Social Services Law § 384-b. The order revoked a suspended judgment
and terminated respondent’s parental rights.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent father appeals from an order by which
Family Court, inter alia, revoked a suspended judgment entered upon
the father’s admission that he had abandoned the four children and
terminated his parental rights. It is well established that, “[i]f
the court determines by a preponderance of the evidence that there has
been noncompliance with any of the terms of the suspended judgment,
the court may revoke the suspended judgment and terminate parental
rights” (Matter of Ronald O., 43 AD3d 1351, 1352). Here, there is a
sound and substantial basis in the record to support the court’s
determination that the father failed to comply with the terms of the
suspended judgment and that it is in the children’s best interests to
terminate his parental rights (see Matter of Ramel H. [Tenese T.], 134
AD3d 1590, 1592; Matter of Savanna G. [Danyelle M.], 118 AD3d 1482,
1483).




Entered:    June 10, 2016                          Frances E. Cafarell
                                                   Clerk of the Court